Title: Charles Adams to John Adams, 9 March 1794
From: Adams, Charles
To: Adams, John


          
            My dear Father
            New York March 9 1794
          
          I had the following conversation with a gentleman on thursday last How comes it that you vary so much in your political opinions

from Col Smith and your father? I do not know that I differ in sentiment with My father but there are many principles which Col Smith has lately adopted that by no means accord with my ideas. This is strange it has been given out that Your father and Col Smith coincided in opinion and that he was put upon the Committee as far as possible to unite interests. You may be assured Sir that my father would never countenance such improper interferences with our Government and that it is merely a bait thrown out to allure some who have a veneration for his opinions
          This report has never before come to my ears but you may be assured it is without foundation. It was spoken of last evening at the Coffee house. Well Sir I shall take the liberty of denying it wherever I hear it. I leave you my dear Sir to make comments. We have a poem entitled Democracy in which the motives of the Resolving party are exposed. It is circulated with so much caution that I cannot procure one or I would send it if I should be able I will forward it sometime next week I shall tomorrow write you the result of my researches upon the subject of the Samaneens
          Your affectionate son
          
            Charles Adams
          
        